DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the top" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the side edges" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the other ends" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 6 recites the limitation "the other ends" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the length" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the length" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the other ends" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the length" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the length" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smiler (US 3556058).

Regarding claim 1, Smiler discloses a pet cage, comprising a base (18), a top net plate (16) and a plurality of side net plates (12, 14, 20, 22), wherein the side net plates (12, 14, 20, 22) are sequentially connected end to end to form a fence space (interior of cage, Fig. 1), the bottom of the fence space (interior of cage, Fig. 1) is connected with the base (18), and the top of the fence space (interior of cage, Fig. 1) is connected with the top net plate (16); a connecting structure (58, 60, 66) for connecting adjacent side net plates (12, 14, 20, 22) with each other is arranged between the adjacent side net plates (12, 14, 20, 22), and the connecting structure (58, 60, 66) comprises a clamping hook (60) arranged on one side net plate (12, 14, 20, 22) and a clamping tongue (66) arranged on the other side net plate (12, 14, 20, 22) for clamping and locking the clamping hook (60).

Regarding claim 2, Smiler discloses wherein the clamping hook (60) is bent inwards or outwards (wherein the hook is bent inwards and outwards to form a loop), and the corresponding clamping tongue (66) is bent outwards or inwards (wherein the tongue is bent outward and downward). (Fig. 2)

Regarding claim 3, Smiler discloses wherein the clamping hook (60) and the clamping tongue (66) are directly stamped and formed by metal wires (Figs. 1-2) of the side net plate (12, 14, 20, 22) during mold stripping.  

Regarding claim 4, Smiler discloses wherein the clamping hook (60) and the clamping tongue (66) are connected with the side net plate (12, 14, 20, 22) via electric welding (Column 2, lines 15-18).  

Regarding claim 5, Smiler discloses wherein the side net plate (12, 14, 20, 22) comprises a first side net plate (12), a second side net plate (20), a third side net plate (14) and a fourth side net plate (22), wherein the side edges of the first side net plate (12), the second side net plate (20), the third side net plate (14) and the fourth side net plate (22) are connected end to end, and the formed fence space is a cuboid (Fig. 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                           

/MONICA L BARLOW/Primary Examiner, Art Unit 3644